Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (WO 2015100128 A1, hereinafter US 20160312091 A1 is used as a US equivalent).
Krishnamoorthy discloses an adhesive composition comprising a polyurethane prepolymer comprising the reaction product of one or more polyisocyanates, one or more compounds containing isocyanate reactive groups, and a dispersion triol [abstract]. The isocyanates preferably have 2.3 to 3.0 isocyanate groups [0030], and examples include triisocyanates as well as polyphenyl polymethylene polyisocyanates (i.e. polymeric MDI) [0032]. For the isocyanate reactive compound, the most preferred embodiments are ethylene oxide-capped polyols prepared by reacting glycerine with propylene oxide (functionality of 3), followed by reacting the product with ethylene oxide [0040]. The polyols are present in preferably 30 to 70wt% of the prepolymer [0041]. For the dispersion triol, particularly preferred polyether triol is a 1,2,3-propane triol initiated polyoxypropylene with a polyoxyethylene end cap [0048]. When preparing the dispersion triol, the solvent is removed [0078] and there is no solvent used in the inventive Examples 2 and 3 that include all the reaction components.  
The amended claim 18 requires that the composition be free of filler. Krishnamoorthy is very clear that the advantage of the dispersion triol is meant to improve hardness balanced with elasticity [0049]. The skilled artisan may decide that they want a lower hardness, which would motivate them to omit the dispersion triol. Omission of an element and its function is obvious if the function of the element is not desired, see MPEP 2144.04 II A, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

	

Claim 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al (WO 2015100128 A1, hereinafter US 20160312091 A1 is used as a US equivalent) in view of Stanjek (US 20100078117 A1).
Krishnamoorthy discloses an adhesive composition comprising a polyurethane prepolymer comprising the reaction product of one or more polyisocyanates, one or more compounds containing isocyanate reactive groups, and a dispersion triol [abstract]. The isocyanates preferably have 2.3 to 3.0 isocyanate groups [0030], and examples include triisocyanates as well as polyphenyl polymethylene polyisocyanates (i.e. polymeric MDI) [0032]. For the isocyanate reactive compound, the most preferred embodiments are ethylene oxide-capped polyols prepared by reacting glycerine with propylene oxide (functionality of 3), followed by reacting the product with ethylene oxide [0040]. The polyols are present in preferably 30 to 70wt% of the prepolymer [0041]. For the dispersion triol, particularly preferred polyether triol is a 1,2,3-propane triol initiated polyoxypropylene with a polyoxyethylene end cap [0048]. When preparing the dispersion triol, the solvent is removed [0078] and there is no solvent used in the inventive Examples 2 and 3 that include all the reaction components. The prepolymer has a viscosity of 3000 to 20,000 cps [claim 2] and so is a liquid. The Example 3 includes 27.6 wt% of polyisocyanates and 52.6wt% of polyol [0089]. The polyol 1 dispersion triol is a triol having hydroxyl number of 34-37 [Table 3], i.e. a molecular weight of 4549 to 4950 g/mol. The adhesive composition may include plasticizers includes acids, paraffins (mineral oils) and aromatic oils in 5 to 10 parts by weight [0063]. The adhesive us used to bond two substrates including metal or plastics to glass, particularly a glass window to a window frame of an automobile [0069]. 
The amended claim 18 requires that the composition be free of filler. Krishnamoorthy is very clear that the advantage of the dispersion triol is meant to improve hardness balanced with elasticity [0049]. The skilled artisan may decide that they want a lower hardness, which would motivate them to omit the dispersion triol. Omission of an element and its function is obvious if the function of the element is not desired, see MPEP 2144.04 II A, Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989), In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Krishnamoorthy does not disclose the adhesive composition comprising the claimed acids, nor in the amounts required by claim 12. 
Stanjek discloses a moisture curable adhesive that is free of volatile organic content [abstract] comprising a polyurethane prepolymer component prepared from the urethanization reaction of a polyol and a polyisocyanate in the presence of a catalyst including phosphoric acid [0051] which is used in the example 4 at 1 g phosphoric acid per 487.8 g of isocyanate and 595.0 g of polyol [0075] i.e. 0.092 wt% of phosphoric acid. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have added a phosphoric acid in the claimed amount to the urethanation reaction mixture of Krishnamoorthy because Stanjek teaches it as a catalyst which would improve the urethanization reaction. 
Krishnamoorthy discloses Example 3 which includes 27.6 wt% of polyisocyanates [0089]. This is close enough to the lower limit 30wt% of the claim 7 that the ordinarily skilled artisan would expect the Example of Krishnamoorthy to have similar if not indistinguishable properties from claimed composition. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 12, Krishnamoorthy discloses the composition with a carboxylic acid catalyst present in 0.005 to 5 wt% [0057]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Examiner takes the position that the claims 16 and 17 are intended uses for the composition disclosed in Krishnamoorthy. A two-component composition can always be made from a one component adhesive composition. Furthermore, both the claim 1 (from which claims 16 and 17 depend) and the composition of Krishnamoorthy are moisture cure adhesives, so the atmospheric or applied moisture reads on the second component. 

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
(It is noted that in the previous office action Examiner referred to paragraph [0049] of Krishnamoorthy, and Applicant noted that the text of [0049] did not appear to be relevant. This is because Examiner was citing US 20160312091 A1, and not WO 2015100128 A1. For clarity, the relevant text follows:
[0049] The organic polymer particles dispersed in the triol preferably have a particle size which is large enough to improve the impact properties and elastomeric properties of the finally cured adhesive, but not so large so as to reduce the ultimate strength of the adhesive after about 60 minutes of cure. Preferably the particle size is 0.1 micron or greater and more preferably the particle size is 0.5 micron or greater. Preferably the particle size is less than 5 microns, and more preferably the particle size is 1 micron or less. The triol dispersion contains a sufficient amount of organic polymer particles such that the adhesive upon cure has sufficient hardness for the desired use and not so much such that the cured adhesive has too much elasticity as defined by elongation. Preferably the dispersion contains 20 percent by weight or greater of organic polymer particles copolymer based on the dispersion, preferably 30 percent by weight or greater and more preferably 45 percent by weight or greater. Preferably the dispersion contains 65 percent by weight or less of organic polymer particles based on the dispersion, preferably 60 percent by weight or less and more preferably 55 percent by weight or less.)
Applicant argues that Krishnamoorthy discloses a filler in the component called a dispersion triol because the dispersion triol includes particles with micron diameter and non-reactive organic polymer. Applicant cites references using non-reactive polymer particles as fillers. This argument is partially convincing. The dispersion triol of Krishnamoorthy contains organic filler particles. However, as argued in the previous rejection and maintained here, it would have been obvious to omit the organic filler in the dispersion triol of the reference, since the reference is clear on the advantages of the dispersion triol.
Applicant argues that removing the dispersion triol would destroy the advantage of Krishnamoorthy and render the modified composition unsatisfactory. This argument is not convincing. The vast majority of polyurethane prepolymer adhesives do not contain a dispersion triol, and the skilled artisan would expect these adhesive to work in some capacity, even if they did not have the improvements taught in Krishnamoorthy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766